TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00799-CV



                                  Robert Cronin, Appellant

                                               v.

           Wells Fargo Bank, N.A. a/k/a Wells Fargo Home Mortgage, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 249, 495-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                                          ORDER


              On March 6, 2013, this Court dismissed this appeal for want of jurisdiction.

Appellant Robert Cronin has now filed a motion asking us to reconsider that dismissal. Upon

considering the motion and the response filed by Wells Fargo Bank, N.A., we grant Cronin’s

motion for rehearing, withdraw the opinion and judgment dated March 6, 2013, and reinstate this

appeal. Accordingly, appellant’s brief is now due on or before May 27, 2013.

              It is so ordered on April 30, 2013.



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field